Citation Nr: 1635112	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-26 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for cancer at the base of the tongue, to include whether new and material evidence has been received to reopen the claim.

2.  Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD), rated as 10 percent disabling prior July 25, 2012 and 70 percent disabling thereafter.

3.  Entitlement to a higher initial rating for coronary artery disease, rated as 10 percent disabling prior to March 12, 2010 and 30 percent disabling thereafter.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

5.  Entitlement to an effective date prior to January 30, 2012 for the 20 percent rating assigned for peripheral neuropathy of the left upper extremity.

6.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

7.  Entitlement to an effective date prior to January 30, 2012 for the 20 percent assigned for peripheral neuropathy of the right upper extremity.

8.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

9.  Entitlement to an effective date prior to January 30, 2012 for the 10 percent rating assigned for peripheral neuropathy of the left lower extremity.

10.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

11.  Entitlement to an effective date prior to January 30, 2012 for the 10 percent rating assigned for peripheral neuropathy of the right lower extremity.

12.  Entitlement to special monthly compensation at the housebound rate.

13.  Entitlement to an effective date prior to September 14, 2012 for the grant of a total disability rating based on individual unemployability (TDIU).

14.  Entitlement to an effective date prior to September 14, 2012 for basic eligibility to Dependents' Educational Assistance under Chapter 35 of Title 38 U.S. Code.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011, August 2012, October 2012 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The January 2011 rating decision granted service connection for PTSD with an initial 10 percent rating and coronary artery disease with a 10 percent rating prior to March 12, 2010 and 30 percent rating thereafter.  Approximately two weeks after the rating decision was issued, the Veteran submitted a detailed statement outlining the functional impairment resulting from his coronary artery disease in conjunction with a TDIU claim.  VA also obtained records from the Social Security Administration (SSA) that address coronary artery disease and provided an examination to assess the severity of the Veteran's PTSD in May 2011 and a general examination for his other service-connected disabilities in June 2011.  As new and material evidence was received in the one-year appeal period following notice of the January 2011 rating decision, the initial ratings for PTSD and coronary artery disease have remained on appeal because the decision was not final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The August 2012 rating decision, in pertinent part, granted service connection for peripheral neuropathy of the bilateral upper and lower extremities, with an initial 20 percent rating for each upper extremity and an initial 10 percent rating for each lower extremity.  The August 2012 rating decision also denied entitlement to special monthly compensation at the housebound rate.  In August 2013, the Veteran filed a timely notice of disagreement regarding the initial ratings and effective dates of peripheral neuropathy of the bilateral upper and lower extremities, as well as the denial of entitlement to special monthly compensation at the housebound rate.

The October 2012 rating decision reopened the Veteran's claim of entitlement to service connection for cancer at the base of the tongue, but ultimately denied the claim.

The May 2014 rating decision granted entitlement to TDIU and DEA, effective September 14, 2012.  In May 2015, the Veteran submitted a notice of disagreement regarding the effective dates assigned for TDIU and DEA; however, these issues are part and parcel of his perfected appeal of the initial ratings assigned for the underlying disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a higher initial rating for coronary artery disease; special monthly compensation at the housebound rate; and an effective date prior to September 14, 2012 for TDIU and DEA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The AOJ denied service connection for cancer at the base of the tongue in an unappealed rating decision mailed to the Veteran in November 2006.

2.  VA has not received new evidence since the November 2006 rating decision that denied service connection for cancer at the base of the tongue that relates to an unestablished fact necessary to substantiate the claim.

3.  From August 9, 2010 to July 24, 2012, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

4.  The Veteran's PTSD has not resulted in total occupational and social impairment since July 25, 2012.

5.  The Veteran's peripheral neuropathy of the left upper extremity has more nearly approximated mild incomplete paralysis throughout the appeal period.

6.  The Veteran's peripheral neuropathy of the right upper extremity has more nearly approximated mild incomplete paralysis throughout the appeal period.

7.  The Veteran's peripheral neuropathy of the left lower extremity has more nearly approximated mild incomplete paralysis throughout the appeal period.

8.  The Veteran's peripheral neuropathy of the right lower extremity has more nearly approximated mild incomplete paralysis throughout the appeal period.

9.  It was first factually ascertainable that an increase in the Veteran's service-connected diabetes mellitus, type II, resulting in peripheral neuropathy of the bilateral upper and lower extremities had occurred on December 15, 2011.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision that denied service connection for cancer at the base of the tongue is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156, 20.302 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for cancer at the base of the tongue.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a 50 percent rating, but no higher, for PTSD were met from August 9, 2010 to July 24, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for a rating in excess of 70 percent for PTSD have not been since July 25, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

5.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8614 (2015).

6.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8614 (2015).

7.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8621 (2015).

8.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8621 (2015).

9.  The criteria for an effective date of December 15, 2011, but no earlier, for the ratings assigned for peripheral neuropathy of bilateral upper and lower extremities have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS282411111

I.  Due Process

The issues finally adjudicated by this decision that result in adverse adjudications to the Veteran are the denials of reopening of the claim of entitlement to service connection for cancer at the base of the tongue; an initial rating in excess of 50 percent from August 9, 2010 to July 24, 2012 and a 70 percent thereafter for PTSD; initial ratings in excess of 20 percent for peripheral neuropathy of the bilateral upper extremities; initial ratings in in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities; and effective dates prior to December 15, 2011 for the ratings assigned for peripheral neuropathy.  Thus, the following analysis of VA's duty to notify and assist claimants in substantiating claims for VA benefits applies only to these issues.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in February and September 2012.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding the claims.  The record includes service, VA, and private treatments records, in addition to records from the SSA.  VA provided psychiatric examinations in December 2010, May 2011 and September 2012.  VA provided a peripheral nerves examination in May 2012.  The May 2012 examination report was amended in July and August 2012 to add clarity to the initial findings with respect to the severity of the peripheral neuropathy.  There is nothing that suggests these examinations are inadequate to determine the appropriate rating under the VA rating schedule for the Veteran's service-connected PTSD and peripheral neuropathy.  An examination regarding the service connection claim for cancer at the base of the tongue is not necessary as VA has not received evidence that the claimed disability may be associated with a disease or injury in service, which is discussed in more detail below.  See Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  New and Material Evidence

A May 2006 rating decision denied entitlement to service connection for cancer at the base of the tongue.  A November 2006 rating decision confirmed and continued the prior denial after the Veteran submitted new evidence regarding the claim.  The Veteran did not file a timely notice of disagreement or submit new and material evidence regarding the claims within one year of notice of the November 2006 rating decision.  The November 2006 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302.

The Board notes an October 2012 rating decision reopened the Veteran's claim of entitlement to service connection for cancer at the base of the tongue, but ultimately denied the claim.  However, a determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

Here, the Board finds reopening of the Veteran's claim of entitlement to service connection for cancer at the base of the tongue is not warranted.  The AOJ initially denied service connection for cancer at the base of the tongue because there was no evidence that indicated the claimed disability may be the result of the Veteran's service.  The AOJ did not dispute the Veteran met the current disability requirement for service connection.  In September 2012, the Veteran submitted a Board decision in another case that involved a claim alleging a link between cancer of the tongue and exposure to herbicide agents, as well as posts from online forums discussing similar decisions.  This decision does not constitute new and material evidence regarding the Veteran's claim because it was based on different facts and evidence.  The posts discussing similar decisions do not constitute competent nexus evidence and also do not relate to the facts and circumstances in the Veteran's case.  As the decisions and posts do not relate to facts and circumstances in this case, they do not raise a reasonable possibility of substantiating the claim.  They are also insufficient to trigger VA's duty to provide an examination because they provide no indication the Veteran's cancer may be the result of a disease or injury in service.  Thus, reopening of the Veteran's claim of entitlement to service connection for cancer at the base of the tongue is not warranted.

III.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

	A.  PTSD

The Veteran was granted entitlement to service connection for PTSD with an initial 10 percent rating, effective August 9, 2010, by a January 2011 rating decision.  An October 2012 rating decision increased the rating for PTSD to 70 percent, effective July 25, 2012.  As noted in the introduction, the Board finds the initial rating for PTSD is on appeal because VA provided an examination in May 2011 to assess the severity of the Veteran's PTSD in conjunction with a TDIU claim.  This evidence was received by VA in the one-year appeal period following the January 2011 rating decision and is highly probative with respect to the initial rating of PTSD.  Thus, an initial staged rating is currently assigned for PTSD, as it is rated as 10 percent disabling prior July 25, 2012 and 70 percent disabling thereafter, according to the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the General Rating Formula for Mental Disorders, a 10 percent rating is assigned when a psychiatric disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication.  38 C.F.R. § 4.130. 

A 30 percent rating is granted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weakly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is justified when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.  Id.

A 100 percent rating is reserved for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The AOJ assigned a 70 percent rating for PTSD based on a September 2012 VA examination in which the examiner assigned a GAF score of 50.  The examiner classified the Veteran's occupational and social impairment as reduced reliability and productivity, which is consistent with the 50 percent criteria, and noted symptoms such as depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, flattened affect, disturbances of motivation and mood, difficulty establishing effective work and social relationships, inability to establish and maintain effective relationship, obsessional rituals which interfere with routine activities, and intermittent inability to perform activities of daily living.  As some of the symptoms noted by the September 2012 VA examiner are listed in the 70 percent rating criteria, the AOJ resolved reasonable doubt in the Veteran's favor and determined his level of occupational and social impairment more nearly approximated the 70 percent rating criteria.

As the initial rating for PTSD is on appeal, the Board must determine whether a rating in excess of 10 percent is warranted prior to July 25, 2012, in addition to whether a rating in excess of 70 percent is warranted thereafter.  Based on the evidence of record, the Board finds a 50 percent rating is warranted for PTSD from August 9, 2010 to July 24, 2012 because the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity during this period.  The Board further finds a rating in excess of 70 percent is not warranted since July 25, 2012 because the Veteran has not experienced total occupational and social impairment as a result of PTSD since that date, or at any point in the appeal period.

A December 2010 VA examiner described the functional impairment resulting from the Veteran's PTSD as occupational and social impairment with reduced reliability and productivity and assigned a GAF score of 60 after examination.  The December 2010 VA examiner described the Veteran's PTSD symptoms as mild to moderate, except for his symptoms of numbing and avoidance which he described as moderate to severe.  The December 2010 examiner indicated the primary symptoms resulting from PTSD were chronic sleep impairment, nightmares related to military experiences, symptoms related to increased arousal, and social isolation, to include marital difficulties.  During the examination, the Veteran denied engaging in ritualistic or obsessional rituals, experiencing panic attacks, and having suicidal or homicidal thoughts.  The December 2010 examiner noted the Veteran's satisfaction with his life at that point in time despite the reported social isolation.

The Veteran was provided a second VA PTSD examination in May 2011 in conjunction with a TDIU claim.  The May 2011 examiner described the functional impairment resulting from the Veteran's PTSD as transient or mild symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication, which corresponds to the 10 percent rating criteria.  The May 2011 examiner noted symptoms similar to the December 2010 examiner, to include chronic sleep impairment, nightmares related to military experiences, symptoms related to increased arousal, and social isolation, but attributed some of the severity of the Veteran's symptoms to a diagnosis of depressive disorder, not otherwise specified.  During the examination, the Veteran denied engaging in ritualistic or obsessional rituals, experiencing panic attacks, and having suicidal or homicidal thoughts.  The May 2011 examiner assigned a GAF score of 55, but noted the impairment reflected by the GAF score could not be subdivided into diagnosis.  Thus, the Board attributes all the symptoms noted in the examination report to the service-connected PTSD in accordance with Mittleider v. West, 11 Vet. App. 181 (1998).

There are limited treatment records available for the requisite rating period as the Veteran elected to forego additional psychiatric treatment after an August 2006 initial consultation followed by therapy sessions in November 2006.  Treatment records from this brief period show similar symptoms to that reported during the December 2010 and May 2011 VA examinations.  The primary manifestations of PTSD discussed in those records were chronic sleep impairment, symptoms related to increased arousal, and social isolation, to include marital difficulties.  The Veteran discussed his difficulties adjusting to retirement and how it affected his relationship with his wife.  GAF scores during these sessions ranged between 45 and 65.

Based on review of the examination reports and treatment records, the Board finds a 50 percent rating is warranted for PTSD from August 9, 2010 to July 24, 2012, because the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity during this period.  VA examiners have routinely described the functional impairment resulting from the Veteran's PTSD as occupational and social impairment with reduced reliability and productivity, except the May 2011 examiner who determined there was a far lower level of impairment resulting from the Veteran's psychiatric disability.  The assigned GAF scores for this period are reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning and are slightly higher than that assigned by the September 2012 examiner.  Although December 2010 and May 2011 examiners reported issues with social isolation, the Veteran routinely expressed that he was satisfied with his level of social interaction and preferred to be alone, although he desired a better relationship with his wife.  There is no indication the Veteran would have had severe difficult with respect to occupational functioning during this period, if he were not retired, because it appears there was little to no cognitive impairment during this time as a result of his psychiatric disability.  The record establishes the Veteran no issues with judgment and thinking.  Additionally, symptoms such as panic attacks and obsessional rituals that were noted by the September 2012 examiner were specifically denied during earlier examinations.  Thus, the Board finds the Veteran's PTSD did not manifest symptoms that resulted in occupational and social impairment with deficiencies in most areas during the period from August 9, 2010 to July 24, 2012.  As such, a 70 percent rating or higher is not warranted for this period.

The Board further finds a 100 percent rating is not warranted for PTSD at any point during the appeal period because the Veteran's psychiatric symptomatology has not resulted in total occupational and social impairment.  The Veteran has not experienced the particular symptoms associated with the 100 percent criteria, or others of similar severity, frequency, and duration during the appeal period.  See Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  The symptoms listed in 100 percent rating criteria suggest impairment in reality or a total inability to function within the bounds of societal norms.  Examination reports and treatment records show the Veteran has been alert and oriented to time and place.  There is no evidence of persistent delusions or hallucinations; this type of symptomatology has been specifically denied during examinations.  The Veteran has also not manifested grossly inappropriate behavior and does not appear to be a persistent danger to harming himself or others.  Further, the Veteran's PTSD has not resulted in total occupational and social impairment.  The evidence indicates the Veteran maintains a relationship with his wife and other family members, even though these relationships have been significantly strained by the manifestations of his psychiatric disability.  He also has a few friends, who are also veterans, that he speaks with once or twice a month.  The Veteran's GAF scores are also not consistent with the type of occupational and social impairment contemplated by the 100 percent rating criteria, which typically results in GAF scores of 40 or below.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The Veteran was never assigned a GAF score below 45 during treatment or examination for the portion of the appeal period in which GAF scores were being used.  See Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (2013) (DSM-V) (eliminating the use of GAF scores).  Thus, the evidence of record is not reflective of the total occupational and social impairment contemplated by the 100 percent rating criteria.

The Board has also given consideration to whether extra-schedular consideration is warranted; however, the General Rating Formula for Mental Disorders allows for psychiatric disabilities to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's psychiatric symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms, and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extra-schedular consideration for PTSD is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, although service connection has been established for disabilities other than PTSD, the record does not show a collective effect of those disabilities acting with the Veteran's PTSD to make his disability picture an exceptional one.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).

      
      
      
      B.  Peripheral Neuropathy - Upper Extremities

A separate 20 percent rating is assigned for peripheral neuropathy of the right and left upper extremities under Diagnostic Code 8614.  See 38 C.F.R. § 4.124a.  This Diagnostic Code refers to neuritis of the radial nerve.

VA regulation provides that neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in § 4.123, will be that for moderate incomplete paralysis of the ulnar nerve.  Diagnostic Code 8514 describes paralysis of the radial nerve.  

Under Diagnostic Code 8614, a 20 percent disability rating is warranted for mild incomplete paralysis of either upper extremity.  Moderate incomplete paralysis warrants a 20 percent rating for the minor upper extremity, and a 30 percent rating for the major upper extremity; and severe incomplete paralysis warrants a 40 percent disability rating for the minor extremity and a 50 percent disability rating for the major upper extremity.  38 C.F.R. § 4.124a.  A higher rating is available for complete paralysis, but this has not been shown in the Veteran's case.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The evidence of record indicates the 20 percent rating assigned under Diagnostic Code 8514 for each of the bilateral upper extremities is appropriate.  In an August 2012 addendum to the initial examination report, a May 2012 VA examiner noted the Veteran had mildly decreased sensation with light touch and pin prick to the distal aspect of all fingers.  In a July 2012 addendum, the May 2012 examiner noted there was no pain associated with the peripheral neuropathy of the upper extremities.  In the August 2012 addendum, the May 2012 VA examiner also noted there was no motor component to the neuropathy with the Veteran retaining full strength and muscle development in the upper extremities.  Thus, it appears the Veteran's peripheral neuropathy of the upper extremities is wholly sensory, which suggests the rating for mild incomplete paralysis under the Diagnostic Code 8514 is warranted.  See 38 C.F.R. § 4.124a.

VA and private treatment records contain little to no evidence regarding peripheral neuropathy other than the Veteran's reports of numbness and tingling beginning in December 2011, which we considered by the May 2012 examiner.  The Veteran has not reported, and the record does not otherwise establish, an increase in severity of the peripheral neuropathy of the upper extremities beyond what was shown during the May 2012 examination.  Therefore, the 20 percent rating assigned for each upper extremity is appropriate because the Veteran's peripheral neuropathy of the upper extremities more nearly approximates mild incomplete paralysis.  As such, higher ratings for peripheral neuropathy of the upper extremities are not warranted.

	C.  Peripheral Neuropathy - Lower Extremities

A separate 10 percent rating is assigned for peripheral neuropathy of the right and left lower extremities under Diagnostic Code 8621.  Diagnostic Code 8621 refers to neuritis of the external popliteal nerve.  Paralysis of this nerve is rated under Diagnostic Code 8521.  

Under Diagnostic Code 8521, a 10 percent rating is awarded for mild incomplete paralysis.  A 20 percent evaluation requires moderate incomplete paralysis.  A 30 percent rating requires severe incomplete paralysis.  A 40 percent disability rating is warranted for complete paralysis as shown by complete foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges is lost, abduction of foot is lost and adduction is weakened, with anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The evidence of record indicates the 10 percent rating assigned under Diagnostic Code 8521 for each of the bilateral lower extremities is appropriate.  In an August 2012 addendum to the initial examination report, a May 2012 VA examiner noted the Veteran had mildly decreased sensation with light touch and pin prick to the distal aspect of all toes.  In a July 2012 addendum, the May 2012 examiner noted there was no pain associated with the peripheral neuropathy of the lower extremities.  In the August 2012 addendum, the May 2012 VA examiner also noted there was no motor component to the neuropathy with the Veteran retaining full strength and muscle development in the lower extremities.  Thus, it appears the Veteran's peripheral neuropathy of the lower extremities is wholly sensory, which suggests the rating for mild incomplete paralysis under the Diagnostic Code 8521 is warranted.

VA and private treatment records contain little to no evidence regarding peripheral neuropathy other than the Veteran's reports of numbness and tingling beginning in December 2011, which we considered by the May 2012 examiner.  The Veteran has not reported, and the record does not otherwise establish, an increase in severity of the peripheral neuropathy of the lower extremities beyond what was shown during the May 2012 examination.  Therefore, the 10 percent rating assigned for each lower extremity is appropriate because the Veteran's peripheral neuropathy of the lower extremities more nearly approximates mild incomplete paralysis.  As such, a higher rating for peripheral neuropathy of the lower extremities is not warranted.

Finally, as to all of the peripheral neuropathy issues just discussed, the record does not show any symptom not contemplated by the regular schedular criteria, either in kind or degree.  While there are other disabilities for which service connection has been established the evidence does not show a collective effect of these disabilities acting with his peripheral neuropathy that makes the disability picture an exceptional one.  Therefore, referral for extraschedular consideration is not indicated.  


IV.  Effective Dates - Peripheral Neuropathy of the Upper and Lower Extremities

On January 30, 2012, the Veteran filed a claim for peripheral neuropathy of the bilateral upper and lower extremities.  This claim was essentially a claim for an increased rating for his service-connected diabetes mellitus, type II, as neuropathy is an aspect his diabetic process.  The Board notes service-connection for diabetes was granted by a November 2011 rating decision; therefore, the increased rating claim was received during the appeal period of the initial grant of service connection for diabetes.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that a "new claim" for an increased rating filed during the appeal period may constitute new and material evidence under § 3.156(b), in which case it relates back to the original claim).  He seeks entitlement to an effective date January 30, 2012 for the ratings assigned for peripheral neuropathy of the bilateral upper and lower extremities, arguing the effective date should be that of the effective date of service connection for diabetes.

The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  Initial ratings can be staged of basis of facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Veteran's January 2012 claim for peripheral neuropathy results in the same analysis whether it is treated as a new increased rating claim or as new and material evidence relating back to the initial grant of service connection for diabetes.  The essential element of the appeal is the date the evidence first establish peripheral neuropathy was present.

Here, the first evidence of peripheral neuropathy is a December 2011 private treatment note, which indicates the Veteran was experiencing numbness in his hands and feet at that time.  Peripheral neuropathy was not found by an October 2011 VA examiner who conducted the Veteran's initial VA diabetes examination.  Private treatment records prior to the October 2011 VA examination reveal there were no sensory deficits in the extremities at that time.  The first report of numbness and tingling was the December 2011 treatment noted referenced above.  Thus, an effective date of December 15, 2011 for the ratings assigned for peripheral neuropathy of the bilateral upper and lower extremities is warranted.

The Board notes the Veteran's representative has argued the effective date for the ratings assigned for peripheral neuropathy of the bilateral upper and lower extremities should be the effective date of service connection for diabetes, August 12, 2011.  The Board finds this argument is without merit.  The Veteran was provided an examination in October 2011 to determine the severity of his diabetes and to assess whether there were any additional complications found to be associated with the diabetic process at that time.  Peripheral neuropathy was not found during that examination.  Nevertheless, the Board finds an earlier effective date is warranted based on the Veteran's initial reports of pain and numbness in his extremities in December 2011, as evidenced by private treatment records.


ORDER

Reopening of the claim of entitlement to service connection for cancer at the base of the tongue is denied.

Entitlement to a 50 percent rating for PTSD, effective August 9, 2010 to July 24, 2012, is granted.

Entitlement to a rating in excess of 70 percent for PTSD since July 25, 2012 is denied.

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied.

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right upper extremity is denied.

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an effective date of December 15, 2011 for the ratings assigned peripheral neuropathy of the bilateral upper and lower extremities is granted.


REMAND

VA treatment records available in Virtual VA show the Veteran was hospitalized in April 2014 due to cardiac-related issues.  During this hospitalization, the Veteran underwent a balloon angioplasty and placement of a drug eluting stent in the left main circumflex coronary artery.  Thus, it appears there may have been an increase in disability with respect to his coronary artery disease since his most recent examination in September 2012.  As such, a new examination is necessary to assess the current level of functional impairment resulting from the disability.

The issues of an effective date prior to September 14, 2012 for TDIU and DEA and entitlement to special monthly compensation at the housebound rate are inextricably intertwined with the initial rating for coronary artery disease, as well as the increased initial rating for PTSD granted by this decision that must be implemented by the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to assess the current severity of his service-connected coronary artery disease.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case.  After allowing an appropriate opportunity to respond, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


